       Case 1:19-cv-08076-RA-BCM Document 90 Filed 07/16/20 Page 1 of 1




                                     Glenn J. Christofides
                                        Attorney-at-Law
   12 Del Mar Way                                                                     Admissions:
   Monroe, New Jersey 08831                                                            New Jersey
        -----                                                                           New York
   20 West Lake Drive
   Tuxedo Park, New York 10987

   732-609-7187                                                    7/16/20
   gjctax@outlook.com
                                           July 15, 2020
                                       Application DENIED without prejudice to refiling a proposed
Via ECF                                protective which (a) bears the caption of this action and (b) is
The Honorable Barbara Moses            consistent with this Court's procedures, including, e.g., this
U.S. Magistrate Judge                  Court's procedures for sealing applications. Compare Proposed
Daniel Patrick Moynihan                Prot. Order ¶ 13 with S.D.N.Y. ECF Rules & Inst. sec. 6;
United States Courthouse               Moses Indiv. Prac. sec. 3. SO ORDERED.
500 Pearl St.
New York, NY 10007-1312                ______________________________
                                       Barbara Moses, U.S.M.J.
                                       July 16, 2020

                     RE: EFCG, Inc. v. AEC Advisors, LLC et al. 19-CV-8076 (RA)


Dear Judge Moses,

       The parties write to jointly request that the Court enter a protective order, which adopts the
so ordered stipulation governing production in the New York State Supreme Court action between
the parties. The parties had previously submitted a proposed order by letter to the Court dated
May 15, 2020 (ECF 71). The proposed protective order is attached as an exhibit (ECF 71-2).
However, Your Honor’s July 7, 2020 Order noted there is currently not a protective order on the
docket. Additionally, the parties noticed a typographical error on page 5 of the stipulation. The
parties have addressed this with a pen ink correction. We therefore submit herewith that corrected
version for the Court to so order.

                                                      Respectfully Submitted,

                                                      /s/Glenn J. Christofides

                                                      Glenn J. Christofides

Cc: All counsel of record
